Claim 12DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 and 21 are objected to because of the following informalities:  

Claim 5 ends without a period.
Claim 21  recites, “split the another dataset into \ a training dataset and a validation dataset;” The “\” should be removed.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “build a vector of features for unclassified elements using the new or updated 3D mesh;” There is a lack of antecedent basis for the term “the new or updated 3D mesh”. Therefore the scope of the limitation is not clear.

Claim 18 recites, “load a dataset from a new or updated infrastructure model that includes unclassified elements lacking an associated classification label, the dataset to include a new or updated three-dimensional (3D) mesh including the new or updated classified elements;
The term “the new or updated classified elements” has a lack of antecedent basis. It is also ambiguous new or updated classified elements are not loaded. So then how they will be part of the dataset?
For purpose of examination the limitation is interpreted as, “load a dataset from a new or updated infrastructure model that includes unclassified elements lacking an associated classification label, the dataset to include a new or updated three-dimensional (3D) mesh including the unclassified elements;”.

Dependent claims 19-21 are also rejected by the virtue of dependency.

Claim 20 recites “load dataset from an infrastructure model that includes classified elements that each have an associated classification label, the another dataset to include a 3D mesh including the classified elements;”
The phrase “the another dataset” has a lack of antecedent basis. The scope of the “the another dataset” is not clear. For purpose of examinations, the limitation is interpreted as, “load another dataset from an infrastructure model that includes classified elements that each have an associated classification label, the another dataset to include a 3D mesh including the classified elements;”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12,  15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US patent : 10297070, “Zhu”), in view of Chen et al. ( WO 2013123672, “Chen”) and Sala et al. ( US patent Publication: 2016037908, “Sala”) and  Yeh et al. (US Patent publication: 20200057824, “Yeh)

Regarding claim 1, Zhu teaches, a method for automatically classifying individual elements of a new or updated infrastructure model, comprising: 
(Column 11 lines 20-35:” The type of ground truth information 260 utilized to train the first neural network 220 and second neural network 230 can vary. In certain embodiments, the ground truth information 260 can include any or all of the following: DOF values for objects in images 130; dimensions for objects in images 130; bounding boxes that identify boundaries of the objects in images 130; location information for objects in images 130 (e.g., which may identify the 3D coordinates of the objects in a 3D space or the location of the object on a floorplan or layout); yaw, pitch, and roll data for objects in the images 130; information indicating poses, positions, and orientation of objects in the images 130; object and scene identifiers and/or classifications; semantic labels associated with objects and scenes; dimension and contour information for scenes; and/or other types of data describing the objects and/or scenes.”  This paragraph loads the classified elements from a floorplan or infrastructure model for training a classification model or neural  network.)
Zhu doesn’t expressly teach, the loading to include generating a three-dimensional (3D) mesh including the classified elements; 
However, Chen teaches, the loading to include generating a three-dimensional (3D) mesh including elements; (Page 5 Line 14-19: “The widget can be, for example, a space widget. That is, the widget can be associated with a particular space of the building, such as, for instance, a room in the floor plan of the building. A space widget (e.g., the graphics of the space widget) can be generated by, for example, obtaining three-dimensional geometrical information (e.g., the three- dimensional mesh) associated with the BIM object (e.g., from a BIM database, as will be further described herein),”) 
Zhu and Chen are analogous as they are from the field of BIM model.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhu to have generating a three-dimensional (3D) mesh including classified elements similar to generating a three-dimensional (3D) mesh including elements (of BIM) as taught by Chen.
The motivation to include Chen is to convert BIM element to a structure that can be easily modified or corrected. 
Zhu as modified by Chen teaches a classification service executing on one or more computing devices ( Zhu Column 19 Lines 13-20  “FIG. 4 is a flow chart of a method 400 for implementing an exemplary technique in accordance with certain embodiments. The exemplary method 400 may be executed in whole or in part by the scene generation system 150 in certain embodiments. For example, one or more storage devices 201 can store instructions for performing the steps of method 400, and one or more processors 202 can be configured to execute performance of the steps of method 400.”)  but doesn’t expressly teach, building, by a classification service executing on one or more computing devices, a vector of features for each classified element using the 3D mesh;
However, Sala teaches, building, a vector of features for each classified element using the 3D mesh; (“[0115] In yet another aspect, an electronic device includes a display, a processor coupled to the display, and one or more computer-readable storage media in which computer-readable instructions are stored such that, when executed by the processor, direct the processor to obtain a mesh for a scene input, select a set of scene point pairs of the mesh, determine a respective feature vector for each scene point pair of the set of scene point pairs, find, for each feature vector, a respective plurality of nearest neighbor point pairs in feature vector data of a number of models.”)
Zhu as modified by Chen and Sala are analogous as they are from the field of feature/object recognition.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhu as modified by Chen to have included building, by the classification service executing on one or more computing devices, a vector of features for each classified element using the 3D mesh as taught by Sala.
The motivation to include the modification to have the feature vector generated from a modifiable structure to be used in object recognition.
 Zhu as modified by Chen and Sala teaches, training, by the classification service, one or more machine learning algorithms and the associated classification label of classified elements of at least a subset of the dataset, the training to produce one or more classification models; (Zhu, Column 11 lines 20-35:” The type of ground truth information 260 utilized to train the first neural network 220 and second neural network 230 can vary. In certain embodiments, the ground truth information 260 can include any or all of the following: DOF values for objects in images 130; dimensions for objects in images 130; bounding boxes that identify boundaries of the objects in images 130; location information for objects in images 130 (e.g., which may identify the 3D coordinates of the objects in a 3D space or the location of the object on a floorplan or layout); yaw, pitch, and roll data for objects in the images 130; information indicating poses, positions, and orientation of objects in the images 130; object and scene identifiers and/or classifications; semantic labels associated with objects and scenes; dimension and contour information for scenes; and/or other types of data describing the objects and/or scenes.”)  but is silent to teach so by using the vector of features.
However, Yeh teaches, training, by the classification service, one or more machine learning algorithms using the feature vectors and an associated classification label of classified elements of at least a subset of the dataset, the training to produce one or more classification models; (“[0023]….In some examples, training data 104 comprises a plurality of images that are converted into vectors and tensors (e.g., multi-dimensional arrays) upon which machine learning system 102 may apply mathematical operations, such as linear algebraic, nonlinear, or alternative computation operations. In some examples, training data 104 represents a set of normalized and standardized images of the one or more buildings specifying particular building constraints. In some examples, statistical analysis, such as a statistical heuristic, is applied on training data 104 to determine a set of one or more images that are a representative sample of training data 104. In other examples, a big data framework is implemented so as to allow for the use of all available data as training data 104. [0024] In accordance with the techniques of the disclosure, machine learning system 102 processes training data 104 to train image rendering model 106 to classify an image of a building as having a particular building constraint (e.g., a particular architectural style or as adhering to a particular building code).”)
Yeh and Zhu as modified by Chen and Sala are analogous as they are from the field of feature recognition/classification.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhu as modified by Chen and Sala to have included training, by the classification service, one or more machine learning algorithms using the feature vectors and the associated classification label of classified elements of at least a subset of the dataset, the training to produce one or more classification models as taught by Yeh.
The motivation to include Yeh is to use a standard method of training a classification model.
Zhu as modified by Chen, Sala and Yeh teaches, loading a dataset from new or updated infrastructure model that includes unclassified elements; ( Zhu Column 4 Lines 57-67  “The scene generation system 150 can be configured to generate synthesized 3D scenes 170 for any type of indoor scene. This can include, but is not limited to, generating synthesized 3D scenes 170 corresponding to rooms located within a residential building, a commercial building, an industrial building, and/or other types of buildings or structures. For example, in response to receiving an image 130 corresponding to a bedroom that includes various furniture items (e.g., a bed, a dresser, a nightstand, etc.), the scene generation system 150 can generate a synthesized 3D scene 170 corresponding to the image 130 of the bedroom (e.g., that includes a 3D rendering of the bedroom showing placement of the furniture items according to the layout or floorplan in the image” Fig. 2 shows input images are received  having different element of building or infrastructure model and elements of the images not classified yet.). and 
Zhu as modified by Chen, Sala and Yeh teaches, utilizing, by the classification service, the one or more classification models to predict a classification label for the unclassified elements. (Zhu, Column 12 Lines 44-50: “Once trained, the Conv LSTM 310 and regression ConvNet 320 are configured to provide inferences 340 on images 130 without ground truth information 260. The inferences 340 from the Conv LSTM 310 and regression ConvNet 320 can be utilized for implementing various scene understanding tasks, including scene/object classification, object detection, and object DOF estimation”)


Regarding claim 12,  Zhu modified by Chen and Sala and Yeh  teaches, wherein the utilizing the one or more classification models further comprises: 
loading a new or updated dataset from the new or updated infrastructure model that includes unclassified elements lacking an associated classification label, (( Zhu Column 4 Lines 57-67 “The scene generation system 150 can be configured to generate synthesized 3D scenes 170 for any type of indoor scene. This can include, but is not limited to, generating synthesized 3D scenes 170 corresponding to rooms located within a residential building, a commercial building, an industrial building, and/or other types of buildings or structures. For example, in response to receiving an image 130 corresponding to a bedroom that includes various furniture items (e.g., a bed, a dresser, a nightstand, etc.), the scene generation system 150 can generate a synthesized 3D scene 170 corresponding to the image 130 of the bedroom (e.g., that includes a 3D rendering of the bedroom showing placement of the furniture items according to the layout or floorplan in the image” Fig. 2 shows input images are received  having different element of building or infrastructure model and elements of the images not classified yet.).
the loading to include generating a new or updated dataset 3D mesh;  (Chen, Page 5 Line 14-19: “The widget can be, for example, a space widget. That is, the widget can be associated with a particular space of the building, such as, for instance, a room in the floor plan of the building. A space widget (e.g., the graphics of the space widget) can be generated by, for example, obtaining three-dimensional geometrical information (e.g., the three- dimensional mesh) associated with the BIM object (e.g., from a BIM database, as will be further described herein),”) 
building, by the classification service, a vector of features for each unclassified element using the new or updated 3D mesh; (Sala, “[0115] In yet another aspect, an electronic device includes a display, a processor coupled to the display, and one or more computer-readable storage media in which computer-readable instructions are stored such that, when executed by the processor, direct the processor to obtain a mesh for a scene input, select a set of scene point pairs of the mesh, determine a respective feature vector for each scene point pair of the set of scene point pairs, find, for each feature vector, a respective plurality of nearest neighbor point pairs in feature vector data of a number of models.”) and  
predicting, by the one or more machine learning algorithms using the one or more classification models and the vector of features for each unclassified element, a classification label of each unclassified element. ((Zhu, Column 12 Lines 44-50: “Once trained, the Conv LSTM 310 and regression ConvNet 320 are configured to provide inferences 340 on images 130 without ground truth information 260. The inferences 340 from the Conv LSTM 310 and regression ConvNet 320 can be utilized for implementing various scene understanding tasks, including scene/object classification, object detection, and object DOF estimation” Yeh uses vectors to classify an unclassified building element.  Yeh “[0024] In accordance with the techniques of the disclosure, machine learning system 102 processes training data 104 to train image rendering model 106 to classify an image of a building as having a particular building constraint (e.g., a particular architectural style or as adhering to a particular building code”).

Regarding claim 15, Zhu modified by Chen and Sala and Yeh  teaches, wherein the infrastructure model maintains a built infrastructure model (BIM) or digital twin of infrastructure that is built or is to be built.  (Zhu, Column 11 lines 20-35:” The type of ground truth information 260 utilized to train the first neural network 220 and second neural network 230 can vary. In certain embodiments, the ground truth information 260 can include any or all of the following: DOF values for objects in images 130; dimensions for objects in images 130; bounding boxes that identify boundaries of the objects in images 130; location information for objects in images 130 (e.g., which may identify the 3D coordinates of the objects in a 3D space or the location of the object on a floorplan or layout); yaw, pitch, and roll data for objects in the images 130; information indicating poses, positions, and orientation of objects in the images 130; object and scene identifiers and/or classifications; semantic labels associated with objects and scenes; dimension and contour information for scenes; and/or other types of data describing the objects and/or scenes.”  This paragraph loads the classified elements from a floorplan or infrastructure model for training a classification model or neural  network. Floorplan is a BIM)


Claim 16 is directed to a computing device configured to automatically classify individual elements of a new or updated infrastructure model, comprising: a processor; and  a memory coupled to the processor and configured to store a classification service that is executable on the processor, (Zhu,  Column 4 Lines 13-24: “A data processing system suitable for storing and/or executing program code may include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements can include local memory employed during actual execution of the program code, bulk storage, and cache memories that provide temporary storage of at least some program code to reduce the number of times code is retrieved from bulk storage during execution. Input/output or I/O devices (including, but not limited to, keyboards, displays, pointing devices, etc.) may be coupled to the system either directly or through intervening I/O controllers.” ) and its limitations are similar in scope and function of the steps of the method claim1 and therefore claim 16 is rejected with same rationales as specified in the rejection of claim 1.


Regarding claim 17,Zhu as modified by Chen, Sala and Yeh teaches,  wherein the classification service when executed is operable to: build a vector of features for unclassified elements using the new or updated 3D mesh; (Sala “[0115] In yet another aspect, an electronic device includes a display, a processor coupled to the display, and one or more computer-readable storage media in which computer-readable instructions are stored such that, when executed by the processor, direct the processor to obtain a mesh for a scene input, select a set of scene point pairs of the mesh, determine a respective feature vector for each scene point pair of the set of scene point pairs, find, for each feature vector, a respective plurality of nearest neighbor point pairs in feature vector data of a number of models.”) and 
predict, using the classification model and the vector of features for each unclassified element, the classification label. (Zhu, Column 12 Lines 44-50: “Once trained, the Conv LSTM 310 and regression ConvNet 320 are configured to provide inferences 340 on images 130 without ground truth information 260. The inferences 340 from the Conv LSTM 310 and regression ConvNet 320 can be utilized for implementing various scene understanding tasks, including scene/object classification, object detection, and object DOF estimation” Yeh uses vectors to classify an unclassified building element.  Yeh “[0024] In accordance with the techniques of the disclosure, machine learning system 102 processes training data 104 to train image rendering model 106 to classify an image of a building as having a particular building constraint (e.g., a particular architectural style or as adhering to a particular building code”).

Regarding claim 18,  Zhu teaches,  A non-transitory electronic device readable medium having instructions that when executed on one or more processors of one or more electronic devices (Zhu,  Column 3 Line 64 – Column4 Line 13: “Embodiments may include a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system. A computer-usable or computer-readable medium may include any apparatus that stores, communicates, propagates, or transports the program for use by or in connection with the instruction execution system, apparatus, or device. The medium can be a magnetic, optical, electronic, electromagnetic, infrared, or semiconductor system (or apparatus or device) or a propagation medium. The medium may include a computer-readable storage medium, such as a semiconductor or solid state memory, a magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk, an optical disk, etc” ) are operable to: 
load a dataset from a new or updated infrastructure model that includes unclassified elements lacking an associated classification label, (( Zhu Column 4 Lines 57-67  “The scene generation system 150 can be configured to generate synthesized 3D scenes 170 for any type of indoor scene. This can include, but is not limited to, generating synthesized 3D scenes 170 corresponding to rooms located within a residential building, a commercial building, an industrial building, and/or other types of buildings or structures. For example, in response to receiving an image 130 corresponding to a bedroom that includes various furniture items (e.g., a bed, a dresser, a nightstand, etc.), the scene generation system 150 can generate a synthesized 3D scene 170 corresponding to the image 130 of the bedroom (e.g., that includes a 3D rendering of the bedroom showing placement of the furniture items according to the layout or floorplan in the image” Fig. 2 shows input images are received  having different element of building or infrastructure model and elements of the images not classified yet.) and 
Zhu doesn’t expressly teach, the dataset to include a new or updated three-dimensional (3D) mesh including the new or updated classified elements; 
However, Chen teaches, a dataset to include a new or updated three-dimensional (3D) mesh including  new or updated classified elements; (including unclassified elements) (Page 5 Line 14-19: “The widget can be, for example, a space widget. That is, the widget can be associated with a particular space of the building, such as, for instance, a room in the floor plan of the building. A space widget (e.g., the graphics of the space widget) can be generated by, for example, obtaining three-dimensional geometrical information (e.g., the three- dimensional mesh) associated with the BIM object (e.g., from a BIM database, as will be further described herein),”) 
Zhu and Chen are analogous as they are from the field of BIM model.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhu to have the dataset to include a new or updated three-dimensional (3D) mesh including the unclassified elements as taught by Chen.
The motivation to include Chen is to convert BIM element to a structure that can be easily modified or corrected. 
Zhu as modified by Chen doesn’t expressly teach, build a vector of features for each unclassified element using the new or updated 3D mesh;
However, Sala teaches, build a vector of features for elements using a mesh; (“[0115] In yet another aspect, an electronic device includes a display, a processor coupled to the display, and one or more computer-readable storage media in which computer-readable instructions are stored such that, when executed by the processor, direct the processor to obtain a mesh for a scene input, select a set of scene point pairs of the mesh, determine a respective feature vector for each scene point pair of the set of scene point pairs, find, for each feature vector, a respective plurality of nearest neighbor point pairs in feature vector data of a number of models.”)
Zhu as modified by Chen and Sala are analogous as they are from the field of feature/object recognition.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhu as modified by Chen to build a vector of features for each unclassified element using the new or updated 3D mesh similar to building a vector of features for elements using a mesh as taught by Sala.
The motivation to include the modification is to have the feature vector generated from a modifiable structure to be used in object recognition.
Zhu as modified by Chen and Sala  teaches, predict, using one or more machine learning algorithms with one or more classification models, a classification label of each unclassified element to classify the individual elements of the new or updated infrastructure model.  (Zhu, Column 12 Lines 44-50: “Once trained, the Conv LSTM 310 and regression ConvNet 320 are configured to provide inferences 340 on images 130 without ground truth information 260. The inferences 340 from the Conv LSTM 310 and regression ConvNet 320 can be utilized for implementing various scene understanding tasks, including scene/object classification, object detection, and object DOF estimation”)
 but doesn’t expressly teach so using the vector of features for each unclassified element.
However Yeh teaches, predict, using one or more machine learning algorithms with one or more classification models and using the vector of features for each unclassified element, a classification label of each unclassified element to classify the (Yeh “[0024] In accordance with the techniques of the disclosure, machine learning system 102 processes training data 104 to train image rendering model 106 to classify an image of a building as having a particular building constraint (e.g., a particular architectural style or as adhering to a particular building code”).
Yeh and Zhu as modified by Chen and Sala are analogous as they are from the field of feature recognition/classification.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhu as modified by Chen and Sala to predict, using one or more machine learning algorithms with one or more classification models and using the vector of features for each unclassified element, a classification label of each unclassified element to classify the individual elements as taught by Yeh.
The motivation to include Yeh is to use a standard method of classification of unclassified element  using a trained classification model..


Regarding claim 20,  Zhu modified by Chen and Sala and Yeh  teaches, load (another) dataset from an infrastructure model that includes classified elements that each have an associated classification label, (Zhu Column 11 lines 20-35:” The type of ground truth information 260 utilized to train the first neural network 220 and second neural network 230 can vary. In certain embodiments, the ground truth information 260 can include any or all of the following: DOF values for objects in images 130; dimensions for objects in images 130; bounding boxes that identify boundaries of the objects in images 130; location information for objects in images 130 (e.g., which may identify the 3D coordinates of the objects in a 3D space or the location of the object on a floorplan or layout); yaw, pitch, and roll data for objects in the images 130; information indicating poses, positions, and orientation of objects in the images 130; object and scene identifiers and/or classifications; semantic labels associated with objects and scenes; dimension and contour information for scenes; and/or other types of data describing the objects and/or scenes.”  This paragraph loads the classified elements from a floorplan or infrastructure model for training a classification model or neural  network.)
the another dataset to include a 3D mesh including the classified elements; ( Chen, Column 19 Lines 13-20  “FIG. 4 is a flow chart of a method 400 for implementing an exemplary technique in accordance with certain embodiments. The exemplary method 400 may be executed in whole or in part by the scene generation system 150 in certain embodiments. For example, one or more storage devices 201 can store instructions for performing the steps of method 400, and one or more processors 202 can be configured to execute performance of the steps of method 400.”)
build a vector of geometric features for each classified element using the 3D mesh; (Sala, “[0115] In yet another aspect, an electronic device includes a display, a processor coupled to the display, and one or more computer-readable storage media in which computer-readable instructions are stored such that, when executed by the processor, direct the processor to obtain a mesh for a scene input, select a set of scene point pairs of the mesh, determine a respective feature vector for each scene point pair of the set of scene point pairs, find, for each feature vector, a respective plurality of nearest neighbor point pairs in feature vector data of a number of models.”) and 
train the one or more machine learning algorithms using the vector of geometric features and the associated classification label of classified elements of at least a subset of the another dataset, to produce the one or more classification models. ((Zhu, Column 11 lines 20-35:” The type of ground truth information 260 utilized to train the first neural network 220 and second neural network 230 can vary. In certain embodiments, the ground truth information 260 can include any or all of the following: …………..object and scene identifiers and/or classifications; semantic labels associated with objects and scenes; dimension and contour information for scenes; and/or other types of data describing the objects and/or scenes.”)  and Yeh “[0023]….In some examples, training data 104 comprises a plurality of images that are converted into vectors and tensors (e.g., multi-dimensional arrays) upon which machine learning system 102 may apply mathematical operations, such as linear algebraic, ……… In other examples, a big data framework is implemented so as to allow for the use of all available data as training data 104. [0024] In accordance with the techniques of the disclosure, machine learning system 102 processes training data 104 to train image rendering model 106 to classify an image of a building as having a particular building constraint (e.g., a particular architectural style or as adhering to a particular building code).”).

 Allowable Subject Matter
Claims 2-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 is objected to be allowable because  Andrew et al. ( US patent publication: 2017/0090460, “Andrew”) teaches, cleaning the 3D mesh to transform the 3D mesh into a manifold 3D mesh, (“[0065] Next, at operation 914, the gaps or absences of data in areas of the mesh may be connected or filled-in using color, texture, and other information of areas proximate to the holes or gaps, as described in more detail above, to create a manifold mesh.” However no applicable prior art teaches as a whole the limitation: wherein the building the vector of features uses the manifold 3D mesh. 

Claim 3 is objected to be allowable by virtue of dependency,

 Claim 4 is objected to be allowable because the combination of the best available prior arts fails to expressly teach as a whole the limitation, “wherein the features include geometric features built using the 3D mesh and textual features build from textual metadata from the dataset. “

Claim 5 is objected to be allowable because the combination of the best available prior arts fails to expressly teach as a whole the limitation, wherein the vector of features includes one or more features that are metric that scale with size of the element.

Claim 6 is objected to be allowable because the combination of the best available prior arts fails to expressly teach as a whole the limitation, wherein the vector of features includes one or more features that are dimension-less that describe shape of the element regardless of dimensions thereof. 

Claim 7 is objected to be allowable because the combination of the best available prior arts fails to expressly teach as a whole the limitation, wherein the vector of features includes one or more features that are global that describe position and/or dimension of the element with respect to the infrastructure model as a whole. 

Claim 8 is objected to be allowable because the best combination of prior art fails to expressly teach the limitation as a whole, “splitting the dataset into a set of a training dataset and a validation dataset, and  wherein the training one or more machine learning algorithms utilizes the training dataset.” 
Claims 9-11 are objected by virtue of dependency.

 US patent publication: 2017/0090460, “Andrew”) teaches, cleaning the new or updated 3D mesh to transform the new or updated 3D mesh into a manifold new or updated 3D mesh, ( “[0065] Next, at operation 914, the gaps or absences of data in areas of the mesh may be connected or filled-in using color, texture, and other information of areas proximate to the holes or gaps, as described in more detail above, to create a manifold mesh.”) However no applicable prior art teaches as a whole the limitation:
wherein the building the vector of geometric features uses the manifold new or updated 3D mesh.

Claim 14 is objected to be allowable because the best combination of prior art fails to expressly teach the limitation as a whole, “refining the predicted classification label for the unclassified elements based on a hierarchy of elements in a user schema for the new or updated infrastructure model,  wherein elements grouped together in the hierarchy are provided a higher likelihood of having a same classification label.” 

Claims 19 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

US patent publication: 2017/0090460, “Andrew”) teaches, cleaning the new or updated 3D mesh to transform the new or updated 3D mesh into a manifold new or updated 3D mesh, ( “[0065] Next, at operation 914, the gaps or absences of data in areas of the mesh may be connected or filled-in using color, texture, and other information of areas proximate to the holes or gaps, as described in more detail above, to create a manifold mesh.”) However no applicable prior art teaches as a whole the limitation: wherein the building the vector of geometric features uses the manifold new or updated 3D mesh. 

Claim 21 is objected to be allowable because the best combination of prior art fails to expressly teach the limitation as a whole, “split the another dataset into a training dataset and a validation dataset; compute a score for each classification model using the validation dataset; and select a best classification model from the one or more classification models based on the score.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612